Exhibit 10.2

 

LOGO [g704457g0210022331597.jpg]

CONFIDENTIAL

February 11, 2019

Mr. Jeff Yurecko

Dear Jeff:

On behalf of Waitr Holdings Inc. (the “Company”), I am pleased to offer you
(“you” or “Employee”) a position with the Company on the terms and conditions
set forth below. This letter confirms to you the Company’s offer of employment
pursuant to previous discussions with you.

The principal terms of our offer are as follows:

 

1.

Start Date and Responsibility. You will start working for the Company on a
full-time basis, effective as of April 1, 2019. The Company is offering you the
position of Chief Financial Officer of the Company. You will report directly to
the Chief Executive Officer of the Company. In your position, you shall have
such duties and responsibilities as are commensurate with such position at
similarly-situated companies and such additional duties as may be assigned by
the Chief Executive Officer of the Company from time to time.

 

2.

Principal Place of Employment. Subject to reasonable travel, you will perform
your duties on behalf of the Company at the Company’s offices in Lafayette,
Louisiana.

 

3.

Compensation.

 

  a.

Base Salary. The Company will pay you a base salary of $290,000 per year (“Base
Salary”) in accordance with the Company’s standard payroll practices as in
effect from time to time, subject to applicable withholding taxes and
deductions.

 

  b.

Discretionary Annual Bonus. For each completed fiscal year of the Company during
the term of your employment, you will be eligible to earn a discretionary annual
cash bonus with a target bonus opportunity equal to 50% of your Base Salary,
based upon the attainment of performance metrics to be established, and as
determined, by the Board of Directors of the Company in its sole discretion.

 

1



--------------------------------------------------------------------------------

  c.

Equity Award. You will be entitled to receive a performance-based equity award
under the Waitr Holdings Inc. 2018 Omnibus Incentive Plan (the “Plan”) with a
grant date value equal to approximately $500,000 based on the closing price per
share of common stock of the Company (“Common Stock”) on the grant date (the
“Award”). Fifty percent (50%) of the Award will be in the form of a stock option
to purchase shares of Common Stock and fifty percent (50%) of the Award will be
in the form of restricted shares of Common Stock. The Award will be subject to
the terms and conditions set forth in the Plan and the applicable award
agreements to be entered into between the Company and you.

 

4.

Relocation Benefits. The Company will reimburse you for the reasonable and
documented costs, including shipment of household goods, automobiles and travel
and related expenses incurred in connection with the relocation of your primary
residence to Lafayette, Louisiana, subject to a maximum amount equal to $50,000.

 

5.

Employee Benefits. You will be entitled to paid time off on an annual basis in
accordance with the Company’s policies. Holidays will be observed and paid in
accordance with Company policy. You will have the opportunity to participate in
any retirement, health, welfare and fringe benefit plans maintained by the
Company from time to time on terms generally applicable to senior executives of
the Company, subject to eligibility pursuant to the terms of such programs.

 

6.

Employment at Will. Notwithstanding anything in this letter to the contrary, you
will be considered an “employee-at-will,” and both you and the Company have the
right to terminate the employment relationship at any time and for any reason.

 

7.

Withholding. All payments made to you pursuant to this letter will be subject to
applicable withholding taxes, if any, and any amount so withheld shall be deemed
to have been paid to you for purposes of amounts due to you under this letter.

 

8.

Section 409A of the Code. This letter is intended to either comply with, or be
exempt from, the provisions of Section 409A of the Internal Revenue Code of
1986, as amended, and the interpretative guidance thereunder, including the
exceptions for short-term deferrals, separation pay arrangements,
reimbursements, and in-kind distributions. This letter shall be construed and
interpreted in accordance with such intent.

 

9.

Governing Law. This letter shall be construed and enforced in accordance with,
and all questions concerning the construction, validity, interpretation and
performance of this letter shall be governed by, the laws of the State of
Louisiana, without giving effect to provisions thereof regarding conflict of
laws.

 

10.

Complete Agreement. This letter embodies the complete agreement and
understanding among the parties and supersedes and preempts any prior
understandings, agreements, or representations by or among the parties, written
or oral, which deal with the matters set forth herein.

[Signature page follows.]

 

2



--------------------------------------------------------------------------------

Should you have any questions regarding this offer, please contact me.

Sincerely,

 

WAITR HOLDINGS INC.

/s/ Chris Meaux

Name:   Chris Meaux Title:   Chief Executive Officer

 

[Signature Page to Offer Letter]



--------------------------------------------------------------------------------

The undersigned accepts the above employment offer and agrees that this letter
supersedes all prior written or verbal understandings or agreements between the
parties regarding the matters described in this letter. By accepting this offer,
the undersigned acknowledges that no prior employment obligations or other
contractual restrictions or conditions of any nature whatsoever exist which
preclude or relate to the undersigned’s employment with the Company. It is
further understood that this offer and the terms included are confidential and
disclosure by you may cause the Company to withdraw this offer.

Accepted by:

 

/s/ Jeff Yurecko        2/11/19    Jeff Yurecko      Date   

 

[Signature Page to Offer Letter]